[Cite as State v. Holiman, 2014-Ohio-1925.]


STATE OF OHIO                    )                  IN THE COURT OF APPEALS
                                 )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

STATE OF OHIO                                       C.A. Nos.      27105
                                                                   27106
        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
TARA S. HOLIMAN                                     COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
        Appellant                                   CASE Nos. CR 12 04 1030
                                                               CR 13 05 1361

                                 DECISION AND JOURNAL ENTRY

Dated: May 7, 2014



        WHITMORE, Judge.

        {¶1} Defendant, Tara Holiman, appeals from the judgment of the Summit County

Court of Common Pleas. This Court affirms.

                                                I

        {¶2} In October 2012, Holiman pleaded guilty to possession of cocaine, a felony of the

fifth degree, and, a couple of months later, was sentenced to community control. In March 2013,

Holiman pleaded guilty to a violation of her community control, and the court ordered her to

continue on community control. Further, the court notified her that if she violated the terms

again “the court may: (1) impose a longer time under the same sanction; or, (2) impose a more

restrictive sanction; or, (3) impose a prison term of Twelve (12) months.”

        {¶3} In July 2013, Holiman pleaded guilty to attempted escape, a felony of the fourth

degree, and violating the terms of her community control. In her written plea agreement,

Holiman acknowledged that the maximum prison term would be a total of two years (one year
                                                2


for her community control violation, to be served consecutive to a one year sentence for

attempted escape). The court sentenced Holiman to community control in both cases. In the

sentencing entry related to her escape conviction, the court notified Holiman that if she violated

the terms of her community control “the court may: (1) impose a longer time under the same

sanction; or, (2) impose a more restrictive sanction; or, (3) impose a prison term of One (1) year,

which sentence shall be served consecutively with [her other case].” The court provided a

similar notice in the sentencing entry for Holiman’s other case, including that the sentences shall

be served consecutively.

       {¶4} In August 2013, after a hearing, the court found that Holiman had violated the

terms of her community control and set the two cases for sentencing. At the sentencing hearing,

the court ordered Holiman to serve one year in prison for each of the two cases and ordered the

sentences to be served consecutively. Holiman now appeals and raises one assignment of error

for our review.

                                                II

                                       Assignment of Error

       THE TRIAL COURT COMMITTED REVERSIBLE AND PLAIN ERROR BY
       SENTENCING HOLIMAN TO CONSECUTIVE SENTENCES IN VIOLATION
       OF R.C. 2929.14(C)(4).

       {¶5} In her sole assignment of error, Holiman argues that the court erred in sentencing

her to consecutive sentences without making statutory findings as required by R.C.

2929.14(C)(4). Holiman makes no argument that the court erred in imposing prison sentences

for her community control violations, only that the court did not make the findings necessary to

impose consecutive sentences. We limit our review accordingly.
                                                 3


       {¶6} If the court imposes a prison term for a conviction of escape from a “jail, prison,

or other residential detention facility,” the sentence for escape must be served consecutive to the

sentence that was being served at the time of the escape. R.C. 2929.14(C)(2). Holiman was

convicted of escaping from Oriana House, a residential detention facility.          Because R.C.

2929.14(C)(2) mandates that the court impose consecutive sentences for escape from a

residential detention facility, the court was not required to make findings under R.C.

2929.14(C)(4) before imposing a consecutive sentence. Because the court was not required to

make findings under R.C. 2929.14(C)(4), Holiman’s sole assignment of error is overruled.

                                                III


       {¶7} Holiman’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.


                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                          4


      Costs taxed to Appellant.




                                              BETH WHITMORE
                                              FOR THE COURT



BELFANCE, P. J.
MOORE, J.
CONCUR.


APPEARANCES:

NEIL P. AGARWAL, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.